SUTHERLAND ASBILL & BRENNAN LETTERHEAD April 18, 2011 Board of Directors Western Reserve Life Assurance Co. of Ohio WRL Series Life Account 570 Carillon Parkway St. Petersburg, Florida 33716 RE:WRL Series Life Account WRL Xcelerator, Xcelerator Focus & Xcelerator Exec File No. 333-107705/811-4420 To The Board of Directors: We hereby consent to the use of our name under the caption “Legal Matters” in the Statement of Additional Information for WRL Xcelerator, Xcelerator Focus and Xcelerator Exec Policies contained in Post-Effective Amendment No. 16 to the Registration Statement on Form N-6 (File Nos. 333-107705/811-4420) of the WRL Series Life Account filed by Western Reserve Life Assurance Co. of Ohio with the Securities and Exchange Commission.In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Very truly yours, SUTHERLAND ASBILL & BRENNAN LLP By:/s/ Mary Jane Wilson-Bilik Mary Jane Wilson-Bilik
